Citation Nr: 1221831	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-41 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a private audiological evaluation in May 2008.  There are findings reported for "Unaided Discrimination," but it is unclear what kind of test was used.  This should be clarified on remand.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).

In addition, VA treatment records show that the Veteran's hearing was tested in March 2008 and June 2010, however, the test results are not of record.  The test results should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the results of VA audiological testing completed on March 24, 2008, and June 8, 2010, and associate the results with the record.  See the March 24, 2008 VA audiology note, indicating that test results are available in CPRS under tools and vista imaging display.  If the test results from either date are not available electronically, contact the VA facility directly and request copies of the test results.  

2.  The AMC/RO should contact the Veteran and ask that he provide permission for VA to obtain information and any additional records from the private facility that provided the May 2008 private audiological evaluation that he submitted to VA.  

The May 2008 record the Veteran submitted shows the names of two physicians (Edwyn L. Boyd, M.D., and Donald J. Wittich, Jr., M.D.) and two audiologists (Leigh L. Burnett, M.C.D., CCC-A, FAAA, and Suzanne L. McNew, Au.D., CCC-A, FAAA).  The AMC/RO should also contact that facility for the following reasons:

	(i)  Request additional information with respect to the Veteran's audiology report of May 15, 2008.  Ask that one of the employees state (1) if the Veteran's speech recognition tests were measured using the Maryland CNC test; (2) if the evaluation was conducted by a state-licensed audiologist; and (3) as the audiology results were not interpreted, an employee should be asked to set forth the numerical designations for the puretone results vice the assignment of 'x's and 'o's.  

   (ii)  Request any additional audiology results conducted at this facility either prior to May 2008 or since May 2008, if the Veteran has authorized VA to request such records.  If speech recognition tests were done during any other audiological evaluation, the employee should state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the examination(s) was(were) conducted by a state-licensed audiologist.  

All information obtained from this facility should be attached in the claims folder for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to a compensable evaluation for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

